                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


SPENCER R. MCCLAIN,

                        Plaintiff,

                v.                                              Case No. 20-cv-1798-bhl

EARNELL R. LUCAS, et al.,

                        Defendants.


                                               ORDER


        On March 12, 2021, the Court screened and dismissed Plaintiff Spencer McClain’s original

complaint for violating Federal Rule of Civil Procedure 8. Dkt. No. 9. The Court instructed

McClain to file an amended complaint consistent with the instructions in the screening order by

April 12, 2021, if he wanted to continue pursuing this case. Id. at 4. The Court noted that McClain

likely could not bring the various claims he identified (i.e., denial of access to the courts, denial of

mail, denial of religious services, denial of adequate food/diet, and unconstitutional conditions of

confinement) in the same lawsuit. Id. It explained that these claims belonged in different lawsuits

for which he must pay separate filing fees.

        Four days before the deadline, on April 8, 2021, McClain filed a motion to stay the case

for 90-days. Dkt. No. 10. He states that jail staff “refuse to provide legal loans to indigent pretrial

detainees” and that there are “new developments.” Id. McClain does not explain what he means

by “new developments,” see id., but he filed a similar motion to stay the case in his other case

before the Court: McClain v. Morales, 20-cv-1796-bhl. In that case, McClain explained that his

state court criminal trial is scheduled for April 19, 2021 and that he would notify the Court if there




          Case 2:20-cv-01798-BHL Filed 04/13/21 Page 1 of 2 Document 11
were delays in his state court case that prevented him from filing an amended complaint in his

federal case.    The Court granted his motion to stay but directed the clerk’s office to

administratively close the case pending resolution of his state court criminal case. It instructed

McClain to file a motion to reopen the case and lift the stay after his state court proceedings ceased.

The Court will do the same in this case.

       McClain is reminded that, for both lawsuits, he must attach a proposed amended complaint

to his motion to reopen the case and lift the stay. The Court will not reopen either case without a

proposed amended complaint because neither case currently has an operative complaint. McClain

is further reminded that he can only bring related claims and defendants in each lawsuit. This

means that he will need to coordinate which claims and defendants he chooses to bring in each

lawsuit.

       IT IS ORDERED that the plaintiff’s motion to stay (Dkt. No. 10) is GRANTED. The

clerk’s office is directed to ADMINISTRATIVELY CLOSE this case.                       It is McClain’s

responsibility to file a motion to reopen the case and lift the stay after his state court proceedings

have ceased.

       Dated at Milwaukee, Wisconsin this 13th day of April, 2021.

                                                       s/ Brett H. Ludwig
                                                       Brett H. Ludwig
                                                       United States District Judge




                                                  2

           Case 2:20-cv-01798-BHL Filed 04/13/21 Page 2 of 2 Document 11
